WRIGHT, Retired Appellate Judge.
Plaintiffs brought suit, claiming damage for breach of contract. The case was tried to a jury and verdict was returned for plaintiffs. The court entered judgment thereon. Defendant has brought this appeal pro se from the judgment entered. No post-trial motion was filed by defendant.
The essence of the only issue presented is that the verdict of the jury is not supported by the evidence, or stated another way, the verdict of the jury is contrary to *1390the evidence. The pro se defendant in this case has failed to present to this court an issue of either procedural or substantive law. It is well settled that an issue of the weight of or the sufficiency of the evidence at a jury trial may not be considered on appeal unless it has first been presented to the trial court in a motion for a new trial or motion for a judgment notwithstanding the verdict. K-Mart Corp. v. Butler, 486 So.2d 426 (Ala.1986); 2 Ala. Digest, Appeal & Error, Key No. 294(1).
There having been no such motion filed in the trial court, there is no issue presented on appeal. The judgment below is affirmed.
Plaintiffs’ request for sanctions against defendant under Rule 38, Alabama Rules of Appellate Procedure, is denied.
The foregoing opinion was prepared by Retired Appellate Judge L. Charles Wright while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e) of the Code of Alabama of 1975. This opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.